ANVEL WIDEMAN and FRANKLIN WIDEMAN, her husband, Appellants,
v.
STRAX REJUVENATION AND AESTHETICS INSTITUTE, INC., and JEFFREY CARL HAMM, M.D., Appellees.
No. 4D09-5061.
District Court of Appeal of Florida, Fourth District.
August 4, 2010.
Lisa S. Levine of Levine & Glassman, LLC, Weston, for appellant.
Dinah Stein and Michael S. Hirschkowitz of Hicks, Porter, Ebenfeld & Stein, P.A., Miami, and Chimpoulis & Hunter, P.A., Davie, for appellee, Strax Rejuvenation and Aesthetics Institute, Inc.
PER CURIAM.
Affirmed.
GROSS, C.J., CIKLIN, J., and KEYSER, JANIS B., Associate Judge, concur.
Not final until disposition of timely filed motion for rehearing.